     8:18-cv-00444-JFB Doc # 26 Filed: 06/25/20 Page 1 of 4 - Page ID # 1592



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 DAVID J. WELLES,

                      Plaintiff,                                  8:18CV444

       vs.
                                                       MEMORANDUM AND ORDER
 ANDREW SAUL, Commissioner of Social
 Security.

                      Defendant.



       This matter is before the Court on the plaintiff’s motion for attorney fees under

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Filing No. 24. The plaintiff is

the prevailing party under the EAJA. 28 U.S.C. § 2412(d)(1)(A); Filing Nos. 22 and 23.

The government has responded and has no objection to the motion for fees and costs.

Filing No. 25.

I.     LAW

       “The EAJA provides for the award of attorney’s fees if: (1) the person is a prevailing

party; (2) the individual’s net worth did not exceed $2,000,000 at the time the civil action

was filed; and (3) the fees and expenses were ‘incurred by that party in [the] civil action’

in which it prevailed.” United States Sec. and Exch. Comm’n v. Zahareas, 374 F.3d 624,

630 (8th Cir. 2004) (citing 28 U.S.C. §2412(d)(1)(A)-(2)(B)).       Courts called upon to

interpret the EAJA should endeavor to interpret the fee statute in light of its purpose,

which is to “‘eliminate for the average person the financial disincentive to challenge

unreasonable governmental actions.’”       Astrue v. Ratliff, 560 U.S. 586, 599 (2010)

(Sotomayor, J., concurring) (quoting Commissioner v. Jean, 496 U.S. 154, 163 (1990)).



                                             1
     8:18-cv-00444-JFB Doc # 26 Filed: 06/25/20 Page 2 of 4 - Page ID # 1593



       A prevailing Social Security claimant may recover fees under the EAJA if the

Commissioner’s position was not substantially justified. Goad v. Barnhart, 398 F.3d 1021,

1025 (8th Cir. 2005). “The burden of establishing ‘that the position of the United States

was substantially justified’ . . . must be shouldered by the Government.” Scarborough v.

Principi, 541 U.S. 401, 414 (2004) (quoting 28 U.S.C. § 2412(d)(1)(A)). To establish

substantial justification, the Commissioner must show that the denial of benefits had “a

clearly reasonable basis in law and fact.” Goad, 398 F.3d at 1025.

       A cost of living increase is specifically mentioned in the EAJA as a factor that

justifies a fee greater than $125.00 per hour. 28 U.S.C.A. § 2412(d)(2)(A)(ii). Where “an

EAJA petitioner presents uncontested proof of an increase in the cost of living sufficient

to justify hourly attorney’s fees of more than [the amount specified in the EAJA], enhanced

fees should be awarded.” Johnson v. Sullivan, 919 F.2d 503, 505 (8th Cir. 1990); see 28

U.S.C. § 2412(d)(2)(A)(ii).

       The plaintiff himself, and not his attorney, is the “prevailing party” contemplated by

the EAJA.     See Ratliff, 560 U.S. at 594.       However, if the United States Treasury

Department determines that Plaintiff owes no debt that is subject to offset, the

government may accept the assignment of the EAJA fees and pay such fees directly to

plaintiff’s attorney. Id. at 597-98. Lower courts, including those in this district, have

continued to order payment of awards directly to a plaintiff’s attorney, subject to offset for

pre-existing debt to the Federal Government, where a valid assignment of the award of

attorney’s fees from the plaintiff to plaintiff’s counsel is in effect. See Matthews-Sheets v.

Astrue, 653 F.3d 560, 565 (7th Cir. 2011), overruled on other grounds by Sprinkle v.




                                              2
      8:18-cv-00444-JFB Doc # 26 Filed: 06/25/20 Page 3 of 4 - Page ID # 1594



Colvin, 777 F.3d 421, 427-28 (7th Cir. 2015); Shenk v. Berryhill, No. 8:17CV279, 2-19

WL 2191792, at *3 (D. Neb. May 21, 2019).

II.    DISCUSSION

       In support of his motion, the plaintiff has presented evidence that his attorneys

expended 16.8 hours on litigation, for a total requested fee of $3,443.36. Filing No. 24-

2, Itemization of Time 2018-2020. In addition, the plaintiff contends that, according to the

Consumer Price Index (“CPI”) for this region as reported by the Bureau of Labor Statistics,

there has been an increase in the cost of living from March 29, 1996—when the statutory

attorney fee under the EAJA was set at $125.00 per hour—that would increase the fee to

$201.60 per hour for the year of 2018, $205.25 per hour for the year of 2019, and $207.34

per hour for the year of 2020. Filing No. 24-1, Wes Kappelman Declaration, at 2-3.

       The Court finds that the plaintiff has satisfied the prerequisites for an award of

allowable fees under the EAJA and his motion should be granted. The Court has already

determined that the plaintiff is a “prevailing party” within the meaning of the EAJA. The

defendant has not shown that its position was “substantially justified,” and there are no

special circumstances that would make an award of fees unjust. Further, the Court finds

counsel’s dedication of 16.8 hours of work on this case as reasonable and the $201.60

per hour fee for work completed in 2018 (1.8 hours), $205.25 per hour fee for work

completed in 2019 (12.8 hours), and $207.34 per hour fee for the year of 2020 (2.4 hours),

which is supported by the uncontested proof of increases in the cost of living, is a

reasonable fee for work of this nature in this community. Id. The plaintiff has also shown

his net worth is less than $2,000,000. Filing No. 24, Tr. at 2. The government has not




                                             3
        8:18-cv-00444-JFB Doc # 26 Filed: 06/25/20 Page 4 of 4 - Page ID # 1595



opposed the motion and there are no special circumstances in this case that would make

an award under the EAJA unjust.

         The Court finds that the award of attorney fees should be paid directly to Mr.

Welles. There is no evidence to support the claim that the plaintiff is free from any federal

debts, and Mr. Welles has not assigned his right to receive the attorney’s fees to his

attorneys. See Ratliff, 560 U.S. at 597 (maintaining that an EAJA award must be paid to

the prevailing party and not directly to the attorney if the prevailing party is indebted to the

federal government or has not assigned his rights to receive the award to his attorney).

A sum of $3,443.36, subject to any legitimate offset, shall be paid to the prevailing party,

Mr. Welles.

THEREFORE, IT IS HEREBY ORDERED THAT:

         1.    The plaintiff’s motion for attorney fees under the EAJA (Filing No. 24) is

granted.

         2.    The plaintiff is awarded $3,443.36 in attorney’s fees under the EAJA.

         3.    Attorney’s fees in the amount of $3,443.36 under the EAJA, subject to offset

to satisfy any pre-existing debt that the litigant may owe to the United States, shall be

paid to Mr. David J. Welles.

         4.    A judgment in accordance with this Memorandum and Order shall issue this

date.

         Dated this 25th day of June, 2020.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge




                                               4
